1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both the aft end and the forward end in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following are objected to for minor informalities: 
“between aft clamp assembly member” (clm. 4, line 2-3) should read “between the aft clamp assembly member” 
“the centerline” (clm. 4, line 5) should read “the center line”
"between aft clamp assembly member” (clm. 5, line 2-3) should read between the aft clamp assembly member” 
"the process” (clm. 5, line 5) should read “the forming process” 
“along with aft clamp assembly member” (clm. 6, line 10) should read “along with the aft clamp assembly member”
The following are objected to for lacking antecedent basis:
“the external surface” (clm. 1, line 6)
“the internal surface (clm. 1, line 7) 
“the portion” (clm. 1, line 9)
“the wall” (clm. 1, line 9)
“the leading edge” (clm. 1, line 10)
 “the end of the preform” (clm. 2, line 4) 
“the small diameter” (clm. 2, line 4) 
“the external surface” (clm. 2, line 6)
“the forming process” (clm. 3, line 6-7)
“the clamping force” (clm. 4, line 6)
“the taper angles” (clm. 4, line 7)
“the stretching process” (clm. 6, line 9)
“the stretch” (clm. 6, line 9)
“the formed preform” (clm. 6, line 7)
“the die draw face” (clm. 6, line 8)
“the formed annular part” (clm. 7, line 1-2)
“the forming apparatus” (clm. 7, line 2)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how the aft clamp assembly member, forward clamp assembly member, the preform holder mechanically cooperate with the positively recited limitations. Are the aft/forward clamp assembly members further limiting of the clamping means? Is the preform holder a further limitation of the gripping means? Are these additional structures? Further, it is unclear what center line is being referred to. Is it the center line of the preform or another structure of the apparatus? 
Regarding claim 3, it is unclear how the die mechanically cooperates with the positively recited limitations. Is the die a further limitation of the gripping means, the clamping means, or the punch? Is the die the punch? Further, it is unclear if the linear actuation force recited on line 3 is the same or different linear actuation force from claim 2, line 9.
Regarding claim 4, it is unclear if the clamping force of the aft or forward clamping member is a different force as the axial force. If it is the same force, the limitation “adjusting the clamping force of the aft or forward clamping assembly member” (clm. 4, line 6-7) contradicts the claim previously recited limitation of “maintaining the axial force between aft clamp assembly member and forward clamp assembly member constant” (clm. 4, line 2-3). Further, it is unclear what is meant by the term “adaptable.” Therefore, it is unclear to examiner if this limitation is implying that the taper angles of the die, preform holder, and clamping member gripping faces are adjustable or if it is referring to the ability to manufacture these parts with different taper angles. 
The claims lack antecedent basis for the following:
“the grip face” (clm. 2, line 3)
"the aft clamp assembly member" (clm. 2, line 3-4)
"the preform holder" (clm. 2, line 6)
"the forward clamp assembly member" (clm. 2, line 7-8)
“the center line” (clm. 2, line 9), “the die” (clm. 3, line 2)
“the clamping force” (clm. 4, line 6)
“clamping member gripping faces” (clm. 4, line 8).
Examiner notes that the failure to provide clear antecedent basis renders the claim indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, the specification does not provide sufficient written description for the limitations of “adapting the taper angles of the preform, die, preform holder, or clamping member gripping faces” as at least the die and the preform holder are understood to be defined structures. The specification fails to support how the defined structures allow for adapting the taper angle. Dependent claims 5-7 are also rejected for this reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leacock (US 20110162429).
Regarding claim 1, Leacock teaches a method forming an annular part comprising the steps of: forming a conical or frusto-conical preform (Claim 17, line 3; 13 in Figs. 6-7) with at least one open end (See ends of 13 in Figs. 6-7); initiating an actuation means (paragraph 0068, lines 1-5, paragraph 0069, lines 1-2) to cause relative coaxial movement (See paragraph 0072, lines 1-3 and movement of 8 and 9 in Figs. 8-8F for gripping means coaxial movement; See paragraph 0073, lines 4-9 and distance SOH moved by clamping means 10,11, and 12 in Fig. 8G) only between a punch (7 in Figs. 6-7), a clamping means (11 and 12 in Figs. 6-7) and a gripping means (8 and 9 in Figs. 6-7), thereby clamping (paragraph 0068, lines 1-5) a large diameter end (See end of 13 nearest 11 and 12 in Figs. 6-7) of the preform in the clamping means (11, 12 in Figs. 6-7) and gripping ( paragraph 0069, lines 1-2) a small diameter end (See end of 13 nearest 8 and 9 in Figs. 6-7) of the preform (13 in Figs. 6-7) in the gripping means (8 in Figs. 6-7) and the external surface (See surface of 7 facing 13 in Fig. 8A) of the punch (7 in Fig. 8A) to engage the internal surface (See surface of 13 facing 7  in Fig. 8A) of the preform (13 in Fig. 8A); and causing relative co-axial movement (See DH in Fig. 8F) between the gripping means (8 and 9 in Figs. 6-8A) and the punch (7 in Figs. 6-8A) so that the portion (See annotated Fig. 8G below) of the wall of the preform 
Note that using the broadest reasonable interpretation, relative movement is interpreted as the movement of one object in relation to another object. Therefore, the clamping means, the gripping means, and the punch have relative co-axial movement between them in the respect that the gripping means and clamping means move along the same line with respect to the stationary punch. This same reasoning can be applied to the relative co-axial movement between the gripping means and the punch so that the portion of the wall of the preform between the punch and the gripping means is formed over the leading edge of the punch. Since the gripping means (8 and 9 in Figs. 6-8A) moves (See 8 and 9 move from Fig. 8E to Fig. 8F) relative to the punch (7 in Figs. 6-8G) along an axis that is shared with the punch, the limitation is satisfied.  


    PNG
    media_image1.png
    499
    532
    media_image1.png
    Greyscale

Regarding claim 2, Leacock teaches the limitations of claim 1 as explained above. Leacock further teaches a method comprising the step of locating the large diameter end (See end of 13 nearest 11 and 12 in Figs. 6-7) hereinafter referred to as the aft end of the preform with an internal surface of the aft end (See end of 13 nearest 11 and 12 in Fig. 8A) of the preform (13 in Fig. 8A) resting against the grip face (See surface of 13 rest on 12 in Fig. 8A) of the aft clamp assembly member (See annotated Fig. 7 below and locating the end of the preform with the small diameter (See end of 13 nearest 8 and 9 in Fig. 8A) hereinafter referred to as the forward end with an internal surface of the forward end (See end of 13 nearest 8 and 9 in Fig. 8A) of the preform resting against the external surface of the preform holder (See part of 13 resting on preform holder, 8, in Fig. 8A); the method further comprising moving (paragraph 0072, lines 1-21) the preform holder (8 in Figs. 6-8A) into position within the preform (See 8 in 13 in Fig. 8D) and moving (See distance DV in Fig. 8D) the forward clamp assembly member (11 in Figs. 6-8A) towards the aft clamp assembly member (12 in Figs. 6-8A) axially towards one another (See movement DV in Fig. 8D) along the center line by a linear actuation force (force that causes the movement Dv) for clamping the preform there between (See 13 clamped between 11 and 12 in Fig. 8D). 
Note that since the centerline was not defined in reference to a structure, any line parallel to the line of movement Dv is considered the centerline.  

    PNG
    media_image2.png
    826
    729
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Leacock (US 20110162429) in view of Ludlow (WO 2012116999).
Regarding claim 3, Leacock teaches the limitations of claim 2 as explained above. Leacock further teaches a method comprising the step of moving (See distance DV in Fig. 8D) the preform holder G in Figs. 8B-8G) between the aft clamp assembly member (12 in Figs. 6-8A) and forward clamp assembly member (11 in Figs. 6-8A).
Note that since the centerline was not defined in reference to a structure, any line parallel to the line of movement Dv in Fig. 8D is considered the centerline.  
While Leacock discloses the method further comprising applying a controlled axial force between the preform holder (8 in Fig. 8A) and the die (9 in Fig. 8A) during the forming process (paragraph 0070, lines 1-6), Leacock does not disclose a variable axial force. 
In a similar forming method, Ludlow discloses applying a variable axial force (FD in Fig. 2; pg. 12, lines 21-24) between a preform holder (6 in Fig. 2) and a die (5 in Fig. 2) during the forming process. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a variable axial force as advantageously taught by Ludlow in place of Leacock's controlled axial force to allow the force to be a function of displacement as taught by Ludlow. 
Regarding claim 4, the combination of Leacock and Ludlow teaches the limitations of claim 3 as explained above. Leacock further discloses a method comprising the step of a draw stage (See Fig. 8E of Leacock) in the forming process by maintaining the axial force (See FG in Fig. 8E of Leacock) between aft clamp assembly member (11 in Figs. 6-8A of Leacock) and forward clamp assembly member (12 in Figs. 6-8A of Leacock) constant (paragraph 0068, lines 3-5; paragraph 0070, lines 6-7; paragraph 0071, lines 1-2; See FG in Figs. 8E of Leacock) and adjusting the axial force (See FBH in Figs 8E of Leacock; FD in Fig. 2 of Ludlow; pg. 12, lines 21-24 of Ludlow) between the preform holder (8 in Figs. 8A of Leacock) and the die (9 in Figs. 8A) as required whilst displacing (See Dd in Fig. 8E of Leacock) the die (9 in Figs. 6-8A of Leacock) and preform holder (8 in Figs. 6-8A of Leacock) axially along the centerline.
Note that since the centerline was not defined in reference to a structure, any line parallel to the line of movement Dv in Fig. 8D is considered the centerline.  
G in Fig. 8E-8G), Leacock fails to teach a draw stage that is further optimizable by adjusting the clamping force of the aft or forward clamping assembly members. 	
	Ludlow teaches a draw stage that is further optimizable by adjusting the clamping force (FD in Fig. 2; pg. 12, lines 21-24) of the aft (3 in Fig. 2) or forward (4 in Fig. 2) clamping assembly members. 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date to allow the clamping force to be adjustable as advantageously taught by Ludlow in place of Leacock's constant clamping force to allow the force to be a function of displacement as taught by Ludlow.
 Regarding claim 5, the combination of Leacock and Ludlow teach the limitations of claim 4 as explained above. Leacock further discloses a method comprising the step of a redraw stage (Fig. 8F of Leacock) of the forming process by maintaining the axial force (FG in Fig. 8F-8G) between aft clamp assembly member (11 in Fig. 8A) and forward clamp assembly member (12 in Fig. 8A) constant (See FG in Fig. 8F) and moving (DH in Fig. 8F) the preform holder (8 in Fig. 8A) and die (9 in Fig. 8A) during the redraw stage (Fig. 8F) of the process by another axial force (an axial force would be required to move preform holder and die a distance of DH as should in Fig. 8F).
While Leacock discloses a controlled axial force (paragraph 0072, lines 1-3) Leacock fails to disclose adjusting the axial force between the preform holder and the die as required during a redraw stage. 
Ludlow teaches adjusting an axial force (FD in Fig. 2; pg. 12, line 29) between the preform holder (6 in Fig. 2) and the die (5 in Fig. 2) as required during a redraw stage (See Fig. 5 for redraw stage; pg. 12, lines 28-pg. 13, lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the axial force as advantageously taught by Ludlow in place of Leacock's controlled axial force to allow the force to control the blank flow between the preform holder and die as taught by Ludlow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al. (US 9296032 B2) teaches a method for manufacturing a conical member with a die and clamping means. 
	Tomizawa (US 7484393 B2) teaches a method of manufacturing a conical workpiece with clamping means, actuation means, and gripping means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.V.C./Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725